             Case 1:17-cr-00251-PGG Document 339
                                             338 Filed 06/14/21
                                                       06/11/21 Page 1 of 1




                                                                      June 11, 2021
VIA ECF
The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Joshua Perez, 17 Cr. 251 (PGG)

Dear Judge Gardephe:

        I represent Joshua Perez in the above-captioned matter. Mr. Perez is currently scheduled to be
sentenced by this Court on July 7, 2021 at 2:00 p.m. I write to request that the Court reschedule Mr.
Perez’s sentencing by 7-14 days. I have conferred with the government and both Parties are available on
the following dates:

               •   July 12, 2021,
               •   July 14, 2021, or
               •   July 21, 2021 – the Parties have a preference for this date, if possible.

       The reason for this request is that I will be away on a family vacation the week of July 7, 2021
and therefore unavailable to appear for Mr. Perez’s sentencing. Accordingly, I respectfully request that
the Court reschedule Mr. Perez’s sentencing to one of the above-listed dates at a time convenient for the
Court. The government, through AUSA Jilan Kamal, indicated it has no objection to this request.

       Thank you for the Court’s consideration of this letter motion.

MEMO ENDORSED                                                         Respectfully submitted,

Defendant's sentencing, previously scheduled for July 7,                      /s
2021, is adjourned to July 21, 2021 at 12:00 p.m.
                                                                      Aaron Mysliwiec
                                                                      Attorney for Joshua Perez




  June 14, 2021
